DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding Claims 1 and 9, the term “an/the abnormal type” is recited. This term should be rephrased to “a/the type of abnormality” to clarify the meaning of the term, consistent with the specification. Further dependent claims also make use of this term and should be altered accordingly.
Regarding Claims 3-4 and 11-12, the term “the collector current” is recited. This term lacks antecedent basis; however, the meaning of the term is clear. This term should be changed to “the collector current value” as previously stated in order to maintain consistency in terminology and clarity.  
Regarding Claims 5-6 and 13-14, the terms “on voltage” and “on-resistance” are recited. It is unclear why one of these terms is hyphenated and the other is not. While the meaning of the terms is clear, consistent terminology should be used to maintain clarity.
Regarding Claims 7-8 and 15-16, the term “the increment” is used at different times referring to different increments. While the meaning of the term is clear in context, which increment is being referred to should be specified each time the term is used, in order to maintain consistency in terminology and clarity. For instance, each time the claims refer to an/the increment of the on-resistance, “of the on-resistance” should be recited. Similarly, each time the claims refer to an/the increment of the thermal resistance, “of the thermal resistance” should be recited.
Regarding Claims 7-8 and 15-16, the terms “bonding wire breakage abnormality” and “solder layer aging abnormality” are recited. These terms should have an appropriate article (i.e. ‘a’).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the claims recite “an insulated-gate bipolar transistor (IGBT) module” and “an abnormal IGBT module” followed by a discussion of a plurality of IGBT modules and abnormal IGBT modules (i.e. “each IGBT module among parallel IGBT modules”, “each abnormal IGBT module”, “any abnormal IGBT module”) in combination with a discussion of a single IGBT module (i.e. “an IGBT module” and “the abnormal IGBT module”). Thus, it is unclear which IGBT modules, whether normal or abnormal, are being referred to in various limitations within the claims. These inconsistencies and ambiguities do not allow one to be reasonable apprised of the metes and bounds of the claims, thus rendering them indefinite. Each of the dependent claims suffers from similar issues with these terms due to their dependence of the independent claims and the use of similar terms. Examiner suggests that clarity of the scope of the claims could be improved by explicitly reciting a plurality of IGBT modules, explicitly reciting a parallel arrangement of the plurality of IGBT modules, explicitly reciting the characteristic of ‘normal’ or ‘abnormal’ when discussing the various IGBT modules (potentially including, in some place in the claim, a working definition of ‘normal’ such as ‘those IGBT modules not determined to be abnormal’ or similar), and either reciting a single abnormal IGBT module being determined and further analyzed, or explicitly discussing how a plurality of abnormal IGBT modules can be determined and further analyzed. Examiner notes additionally that “for any abnormal IGBT module” could be interpreted either as ‘any determined abnormal IGBT module’ or ‘any abnormal IGBT module’ (i.e. in existence, not necessarily that/those determined by earlier steps in the claims). Clarification of this limitation should differentiate between these potential interpretations. 
Regarding Claim 1, the phrase “bringing the current imbalance rate and the case temperature of the abnormal IGBT module into a parallel IGBT health status detection model” is unclear. The phrase “bringing…into” is not a term of the art and does not specifically or clearly indicate what is intended to occur in this limitation. The use of this phrase would not allow one of ordinary skill in the art to determine the metes and bounds of the claim, thus rendering the claim indefinite. For purposes of examination, this limitation will be interpreted as ‘substituting values for the current imbalance rate and the case temperature of the abnormal IGBT module into a parallel IGBT health status detection model’. Claim 9 recites similar language, which is similarly rejected and interpreted.
Regarding Claims 5-6 and 13-14, the phrase “n represents a parallel module format” is recited when defining terms of the model contained in these claims. It is unclear what this term is intended to indicate, as a “parallel module format” would seem to indicate the layout or organization of modules, not a term of the art such that this can be reduced to a variable in an equation, and the claims do not specify how this value is determined or set. Additionally, the specification does not further describe this value beyond that which is contained in the claim, nor how a “format” can be a single variable value. Thus, it is not possible for one of ordinary skill in the art to determine the metes and bounds of the claims, rendering these claims indefinite. For purposes of examination, examiner will interpret this value as merely being a counting variable of the number of IGBT modules in the plurality of IGBT modules arranged in parallel.
Regarding Claims 7-8 and 15-16, all of the limitations of the claims are contained within contingencies, which may or may not occur, so it is unclear what elements the claim requires, such that the metes and bounds of the claims cannot be determined.  MPEP 2111.04.II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” In regards to the systems of Claims 15 and 16, this section of the MPEP states “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” However, no specific structure is recited in these claims to perform this function, as a generic “failure determination module” is recited without specific structure as to how this module performs the functions of the contingent limitations. Thus, it is not clear whether any limitations are required by these claims, and thus, the metes and bounds of the claims cannot be accurately determined. Examiner suggests positively reciting any and all particular circumstances the inventor intends to occur and only then taking action based upon that particular circumstance which does in fact occur.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, as best understood in view of the 35 USC 112(b) issues identified above, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

With respect to representative Claim 1, the following limitations are recited:
“determining an abnormal IBGT module according to a collector current value of each IGBT module among parallel IGBT modules”, “extracting the collector current value of each abnormal IGBT module to be compared with a maximum value among measured collector current values of normal IGBT modules to obtain a current imbalance rate of each abnormal IGBT module”, “determining an abnormal type of an IGBT module according to a case temperature of each IGBT module among the parallel IGBT modules”, “bringing the current imbalance rate and the case temperature of the abnormal IGBT module into a parallel IGBT health status detection model for any abnormal IGBT module”, and “determining whether the abnormal IGBT module fails according to the abnormal type of the abnormal IGBT module”.
The limitations are directed to abstract ideas and would fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas. Specifically, the limitations “determining an abnormal IBGT module according to a collector current value of each IGBT module among parallel IGBT modules”, extracting the collector current value of each abnormal IGBT module to be compared with a maximum value among measured collector current values of normal IGBT modules to obtain a current imbalance rate of each abnormal IGBT module”, “determining an abnormal type of an IGBT module according to a case temperature of each IGBT module among the parallel IGBT modules”, and “determining whether the abnormal IGBT module fails according to the abnormal type of the abnormal IGBT module” would fall within both groupings, while “bringing the current imbalance rate and the case temperature of the abnormal IGBT module into a parallel IGBT health status detection model for any abnormal IGBT module” would fall within the Mathematical Concepts grouping.
Evidence for this interpretation is found in dependent claims and the specification. In particular, the step of “determining an abnormal IBGT module according to a collector current value of each IGBT module among parallel IGBT modules” is further elucidated in Claim 2, which describes comparing values and making a judgement based on the comparison. Similarly, the specification recites [0014]: “The collector current value of each IGBT module among the parallel IGBT modules is compared, and an IGBT module with the collector current value less than a preset current value is regarded as the abnormal IGBT module”.
Similarly, the step of “extracting the collector current value of each abnormal IGBT module to be compared with a maximum value among measured collector current values of normal IGBT modules to obtain a current imbalance rate of each abnormal IGBT module” is further elucidated in Claims 3 and 4, which described a mathematical equation from which the current imbalance rate is obtained. Further, the specification recites the same equation in [0017].
Next, the step of “determining an abnormal type of an IGBT module according to a case temperature of each IGBT module among the parallel IGBT modules” is further elucidated in Claim 2, which describes comparing values and making a judgement based on the comparison. The specification additionally recites [0016]: “The case temperature of each IGBT module among the parallel IGBT modules is compared, an IGBT module with the case temperature less than a preset case temperature value is regarded as an abnormal bonding wire IGBT module, and an IGBT module with the case temperature equal to the preset case temperature value is regarded as an abnormal solder layer10 IGBT module”.
Finally, the steps of “bringing the current imbalance rate and the case temperature of the abnormal IGBT module into a parallel IGBT health status detection model for any abnormal IGBT module”, and “determining whether the abnormal IGBT module fails according to the abnormal type of the abnormal IGBT module” are further elucidated in Claims 5-6 and Claims 7-8, respectively. Claims 5-6 define the model that contains the current imbalance rate and case temperature, which is a set of mathematical equations containing these values, and the specification recites this set of equations in [0018]. Claims 7-8 describe taking data from the model and making judgements based on that data. The specification further recites these same limitations in [0020-0021].
Similar limitations comprise the abstract ideas of Claim 9, with similar evidence found in the specification and the claims that depend upon claim 9.

These judicial exceptions are not integrated into a practical application. 
In particular, the claims recite the following additional elements:
In Claim 9: “an abnormality determination module, configured to…”, “a current imbalance rate calculation module, configured to extract the collector current value of each abnormal IGBT module…”, “an abnormal type determination module, configured to…”, and “a failure determination module, configured to…”.

The additional elements in the claims such as “an abnormality determination module”, “a current imbalance rate calculation module”, “an abnormal type determination module”, and “a failure determination module” do not integrate into a practical application because the claim does not specify nor recite specific devices or structure or a particular means by which the function of these modules can be achieved. They are generally recited without specific structure, and therefore, are not qualified as particular machines.
As such Examiner does NOT view that the claims 
- Improve the functioning of a computer, or to any other technology or technical field
- Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b)
- Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Therefore, the claims are directed to a judicial exception and require further analysis under Step 2B.
Under the Step 2B analysis, we consider whether the claim that recites a judicial exception contains additional elements that amount to significantly more than the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as “an abnormality determination module”, “a current imbalance rate calculation module”, “an abnormal type determination module”, and “a failure determination module” (Claim 9), taken alone, do not amount to significantly more than the above-identified judicial exception, and are viewed as generic, as they do not recite specific structure to complete their stated function.
Considering the claims as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception, because the remaining elements amount to generically recited modules without specific structure.
The independent claims, therefore, are not patent eligible.

Dependent claims 2-8 and 10-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is/are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).
Claims 2-8 and 10-16 further limit the abstract idea with additional abstract ideas (i.e. comparing collector current or temperature values in order to make determinations based on the comparisons, applying mathematical equations and modeling to make determinations, making determinations based on obtained data) and thus the claims are still directed to an abstract idea without significantly more.
Claims 3-6 and 11-14 recite limitations regarding the specifics of mathematical equations and models applied to achieve the abstract ideas, which are merely an indication of the field of use and the type of data gathered by the data gathering steps, and thus are not significantly more than the abstract idea.
Claims 7-8 and 15-16 recite additional data gathering steps to be used in making the determinations of the abstract ideas, which is viewed as further insignificant extra-solution data gathering. 
In conclusion, these dependent claims are not eligible for substantially similar reasons as discussed with regards to Claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian (B. Tian, W. Qiao, Z. Wang, T. Gachovska and J. L. Hudgins, "Monitoring IGBT's health condition via junction temperature variations," 2014 IEEE Applied Power Electronics Conference and Exposition - APEC 2014, 2014, pp. 2550-2555, doi: 10.1109/APEC.2014.6803662.) discloses a thermal model for the junction temperature for online monitoring of IGBTs, including the use of a measured case temperature. The reference discloses the different types of potential failures of IGBTs, and discusses difficulties with current methods for monitoring IGBTs in real time. Tian discloses measuring collector current values to be applied in the thermal model in combination with the case temperature in order to iteratively model the junction temperature as a means to determine IGBT health. Tian additionally discloses using the case temperature to determine the variation in thermal resistance in order to evaluate solder fatigue. The modeling method is validated via direct measurement of thermo-sensitive electrical parameters in a controlled environment, to be compared with the model.
Qiao (US PGPub No. US 2018/0017613 A1) discloses a method for monitoring IGBTs using case temperatures. Specifically, Qiao discloses measuring collector current, ambient temperature, switching frequency, and duty cycle in order to estimate the power loss and junction temperature via mathematical modeling. This modeling is used to determine estimated thermal resistance values and is combined with measured case temperature values to determine the value an arbitrary parameter which is indicative of solder aging via non-uniform temperature distribution. Depending on the outcome of the arbitrary parameter value, further thermal resistance values are then found via lookup table, and junction temperature and power loss are then calculated to further calculate the change in the on-state collector-emitter voltage, which is used to make determinations of the bond wire and emitter metallization aging.
Mankel (US PGPub No. US 2015/0226787 A1) discloses a method for determining collector emitter voltage saturation, which is used to determine the temperature of the IGBT, which can be used to determine other operational parameters, which are used to protect the IGBT from an over-current or over-temperature condition via adjustment of the operating conditions of the IGBT.
Sathik (US PGPub No. US 2017/0350934 A1) discloses measuring various operational parameters such as a rate of change of voltage (dV/dt) across the switch, a rate of change of current (dI/dt) through the switch, a charge present on a gate of the switch (QG), a peak overshoot voltage (VPO) across the switch, and a peak overshoot or reverse recovery current (IRR) through the switch, and subsequently estimating the health of IGBT based on the measured parameter(s). These measured parameters are compared with predetermined threshold values used with the case temperature to estimate a junction temperature. Additionally, the health of the IGBT may additionally be monitored by normalizing one or more of the measured parameter(s) with respect to the estimated junction temperature.

Examiner notes that the above cited prior art (among other references not cited) was determined to be inadequate to make a proper 35 USC 102 anticipation rejection, and that a combination of the prior art cited in order to make a 35 USC 103 rejection would not be proper, and thus no prior art rejection has been made. 
Examiner suggests an interview may aid in clarifying the metes and bounds of the claims to address the 35 USC 112(b) issues identified above and may also aid in clarifying the teachings of the prior art compared to the instant application. Examiner believes an interview may also aid in clarifying the subject matter eligibility issues identified in the 35 USC 101 issues discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863